IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-41233
                         Summary Calendar


ARMANDO CABELLERO,

                                         Plaintiff-Appellant,

versus

JOHN SHARP, Building Major, Eastham
Unit of the Texas Department of
Criminal Justice; CHARLES FRIZELL,
Corrections Counselor, Eastham
Unit of the Texas Department of
Criminal Justice; DEBORAH KINNEY,
Correctional Counselor, Eastham
Unit of the Texas Department of
Criminal Justice,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 9:94-CV-252
                       --------------------
                         December 16, 1999

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Armando Caballero, Texas prisoner no. 602232, appeals the

jury verdict rendered in favor of the defendants in this 42

U.S.C. § 1983 prisoner civil rights case.   Caballero argues that

the magistrate judge deprived him the right to a fair trial by

failing to secure the appearance of Arthur Brown at his trial.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 98-41233
                               -2-

The record on appeal does not support Caballero’s contention that

he attempted to secure Brown’s testimony; thus, we find no error.

See United States v. Coveney, 995 F.2d 578, 587 (5th Cir. 1993);

United States v. Hinojosa, 958 F.2d 624, 632 (5th Cir. 1992).

     AFFIRMED.